Name: Commission Regulation (EEC) No 1347/81 of 19 May 1981 on the arrangements for imports into certain Member States of trousers (category 6) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 81 Official Journal of the European Communities No L 134/ 15 COMMISSION REGULATION (EEC) No 1347/81 of 19 May 1981 on the arrangements for imports into certain Member States of trousers (category 6) originating in Indonesia THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 920/81 (2), and in particular Articles 1 1 and 15 thereof, Importation into certain Member States of the cate ­ gory of products originating in Indonesia specified in the Annex hereto shall be subject to the provisional quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into certain Member States of trousers (category 6) origi ­ nating in Indonesia have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Indonesia was notified of a request for consultations on 6 May 1981 ; 1 . Products as referred to in Article 1 , shipped from Indonesia to certain Member States between 1 January 1981 and the date of entry into force of this Regula ­ tion , which have not yet been released for free circula ­ tion , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Indonesia to certain Member States after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . Whereas consultations are to be held and it is desir ­ able to make the product in question (category 6) subject to a provisional quantitative limit for the period 1 January to 31 December 1981 in accordance with paragraph 5 (b) of the said Article 11 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from Indo ­ nesia between 1 January 1981 and the date of entry into force of this Regulation must be set off against the provisional quantitative limit for 1981 ; 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Indonesia on or after 1 January 1981 and released for free circulation shall be set off against the provisional quantitative limit established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, ( ») OJ No L 365, 27 . 12. 1978 , p . 1 . (2) OJ No L 98, 9 . 4. 1981 , p . 1 . It shall apply until 31 December 1981 . No L 134/ 16 Official Journal of the European Communities 21 . 5 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1981 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description MemberStates Units Quantitative limits from 1 January to 31 December 1981 6 61.01 Men's and boys' outer garments : F 1 000 pieces 330 B V d) 1 I 160 2 IRL 17 3 DK 80 e) 1 2 3 61.02 Women's, girls' and infants' outer B II e) 6 aa) garments : bb) cc) B. Other : 61.01-62 ; 64 ; Men's and boys' woven breeches, 66 ; 72 ; 74 ; shorts and trousers (including slacks) ; 76 women's , girls' and infants ' woven trousers and slacks of wool , of cotton 61.02-66 ; 68 ; or of man-made textile fibres 72